                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 ERIC BIRTHWRIGHT,                                       Civil Action No. 18-14019 (SDW)

                  Petitioner,

        v.                                                           OPINION

 STEPHEN JOHNSON,

                  Respondent.


WIGENTON, District Judge:

       Presently before the Court is the amended petition for a writ of habeas corpus of Eric

Birthwright (“Petitioner”) brought pursuant to 28 U.S.C. § 2254 challenging his state court

convictions. (ECF No. 6). Following an order to answer, Respondents filed an answer to the

amended petition (ECF No. 14). Petitioner did not file a reply. For the following reasons, the

Court will deny Petitioner’s amended habeas petition, and deny Petitioner a certificate of

appealability.



I. BACKGROUND

       In affirming Petitioner’s conviction, the Superior Court of New Jersey – Appellate Division

found that the “evidence of [Petitioner]’s guilt [presented at trial] was compelling” and

summarized that evidence as follows:

                         [Wiley] Kinman[, the victim in this matter] was a known
                 drug dealer who sold drugs at Mravlag Manor in Elizabeth. Dihunat
                 Williams testified he was involved in selling drugs with both
                 Kinman and [Petitioner]. Kinman’s arrangement with [Petitioner],
                 who was also known as “Rue,” was that Kinman provided
                 [Petitioner] drugs to sell and expected a portion of the profits in
                 return. [Petitioner] owed Kinman around $300 to $400 from money

                                                 1
he failed to return after selling drugs provided by Kinman. During
the weeks leading up to Kinman’s death, the money [Petitioner]
owed to Kinman was a constant topic of conversation, which
sometimes escalated into a heated argument and physical violence
or threats of violence.

        In the late afternoon of November 14, 2006, Kinman and
[Petitioner] were involved in such an argument at Gail Williams’
[(“Gail”)] apartment in Mravlag Manor. Kinman yelled at
[Petitioner] that he wanted his money and referred to [Petitioner]’s
past debts. Kinman told [Petitioner] he would see him later and that
he was going to “jump [him] or fuck [him] up.”

        About five minutes later, [Petitioner] left the apartment with
Larry Perkins, Kinman’s cousin. As they were leaving, [Petitioner]
said to Perkins, “I’m about to pop him or get him popped” and that
he was going to call an individual named Bivot. Perkins went to
downtown Elizabeth and [Petitioner] left with Bivot to go to another
apartment in Mravlag Manor.

        Kinman and Williams headed toward a nearby restaurant,
Chicken Shack. While inside the restaurant, Williams received a
phone call from [Petitioner] asking him where he was. Williams
told [Petitioner] that he was at the restaurant. As Kinman and
Williams left Chicken Shack, Kinman stopped to talk to some
people, while Williams kept walking toward Mravlag Manor.
Williams saw [Petitioner] walking toward him with a group of about
three or four other people. As [Petitioner] passed him, Williams
asked, “What’s up, where you going?” [Petitioner] did not answer
and kept walking. Seconds later, Williams heard three gunshots.
Williams took off running toward his mother’s house across the
street. He did not turn around, but he knew the shots came from
behind him. At his mother’s house, Williams called Kinman’s
phone, but there was no answer.

        Kinman was killed by three gunshot wounds to the head and
neck, fired from behind. A bullet to the top of his head penetrated
his skull but not his brain. Two other bullets delivered fatal wounds.
One bullet entered his jawline, travelled through his throat and
injured two major blood vessels in his neck before exiting. There
was a second fatal wound that was instantly lethal, caused by a bullet
that entered behind Kinman’s left ear, travelled through the left lobe
of the cerebellum and then the right lobe, partially transecting the
brain stem.




                                  2
       Responding officers found three or four shell casings near
Kinman’s body. Two of the shell casings had sufficient identifying
marks to indicate they were fired from the same firearm.

         On the evening of the shooting, [Petitioner] called his half-
sister, S.T., and asked her to come to Elizabeth from Trenton to pick
him up. She said [Petitioner] sounded “anxious” but would not tell
her what was wrong. She drove to Elizabeth with her housemate.
[Petitioner] was quiet on the drive back to Trenton and said he would
explain the reason for the big rush when they got there. After they
arrived in Trenton, [Petitioner] told S.T., her housemate, and S.T.’s
boyfriend, George Melvin, that “he just murdered somebody.”
Thinking he was kidding, they questioned him, but [Petitioner]
repeated himself and “looked like he was being serious.” When
asked what happened, [Petitioner] said he had been arguing with a
guy who threatened to smack him with a stick; that he went to get a
gun and shot him. Later, [Petitioner] called S.T.’s housemate and
told her that “he killed the guy because the guy kept coming at him.”

         At around 10 p.m. that evening, [Petitioner] had a phone
conversation with J.H., whom he was dating, and told her Kinman
had been shot. J.H. recalled that [Petitioner] sounded scared. In
subsequent conversations, [Petitioner] told J.H. he loved her but
knew she would be unwilling to “do jail time” with him. [Petitioner]
also referred to J.H.’s cousin, a drug dealer who, like Kinman,
wanted [Petitioner] to pay him money he owed. [Petitioner] told
J.H. to tell her cousin that “it was [Petitioner’s] work what happened
in Mravlag Manor,” which J.H. understood to mean that [Petitioner]
killed Kinman.

        Three days later, J.H. heard from [Petitioner] again.
[Petitioner] said he shot Kinman after an argument in which Kinman
threatened to beat his face in with a stick and that [Petitioner] “took
the gun from his boy.” He told J.H. about an earlier argument with
Kinman and that the shooting happened across the street from
Chicken Shack.

        The day after the murder, [Petitioner] called Williams and
said he knew that everybody was mad at him.

        The jury convicted [Petitioner] on all charges [including
murder, unlawful possession of a firearm, and possession of a
firearm for an unlawful purpose]. He was sentenced to a fifty-year
prison term with an eighty-five percent period of parole ineligibility
on his conviction for first-degree murder, and concurrent sentences
on the weapons offenses.

                                  3
(Document 7 attached to ECF No. 14 at 2-6).



II. DISCUSSION

A. Legal Standard

          Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley v. Erickson,

712 F.3d 837, 846 (3d Cir. 2013); see also Parker v. Matthews, --- U.S. ---, ---,132 S. Ct. 2148,

2151 (2012). Under the statute, as amended by the Anti-Terrorism and Effective Death Penalty

Act, 28 U.S.C. § 2244 (“AEDPA”), district courts are required to give great deference to the

determinations of the state trial and appellate courts. See Renico v. Lett, 559 U.S. 766, 772-73

(2010).

          Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication

                 (1) resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or

                 (2) resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in the
                 State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). Federal law is clearly established for the purposes of the statute where

it is clearly expressed in “only the holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court. See Woods v. Donald, --- U.S. ---, ---, 125 S. Ct. 1372, 1376 (2015). “When

                                                    4
reviewing state criminal convictions on collateral review, federal judges are required to afford state

courts due respect by overturning their decisions only when there could be no reasonable dispute

that they were wrong.”      Id.   Where a petitioner challenges an allegedly erroneous factual

determination of the state courts, “a determination of a factual issue made by a State court shall be

presumed to be correct [and t]he applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).



B. Analysis

1. Petitioner’s jury instruction claims

       In his first series of arguments, Petitioner challenges various elements of the jury

instructions issued in his case. Specifically, Petitioner challenges the refusal of the trial judge to

charge the jury as to two lesser included charges – aggravated manslaughter and

passion/provocation manslaughter – and challenges the sufficiency of the charge given by the trial

judge as to conflicting statements given by witnesses, which Petitioner argues deviated critically

from the state courts’ model jury instruction on the issue. That a jury “instruction was allegedly

incorrect under state law is not a basis for habeas relief.” Duncan v. Morton, 256 F.3d 189, 203

(3d Cir.) (quoting Estelle v. McGuire, 502 U.S. 62, 71-72 (1991)), cert. denied, 534 U.S. 919

(2001). A petitioner can therefore only show his entitlement to habeas relief based on an allegedly

insufficient or improper jury instruction where the petitioner proves that the ailing instruction by

itself so infected the entire trial that the resulting conviction violates due process.” Id. (quoting

Henderson v. Kibbe, 431 U.S. 145, 154 (1977). A reviewing court must therefore review a jury

instruction in the context of the entire charge given by the trial court and in light of the whole of

Petitioner’s trial. Duncan, 256 F.3d at 203. That a challenged instruction was “undesirable,

erroneous, or even universally condemned,” is insufficient to warrant habeas relief, a petitioner
                                                  5
can only prevail on such a claim by showing that the instruction rendered her trial fundamentally

unfair. Id.

        Petitioner first contends that the trial court should have provided instructions as to two

lesser included charges, and that the trial judge therefore erred in declining defense counsel’s

invitation for an aggravated manslaughter charge and sua sponte in failing to charge as to

passion/provocation manslaughter. Under New Jersey state law, a trial court ’shall not charge the

jury with respect to an included offense unless there is a rational basis’ to convict a defendant of

[that] lesser included offense.” State v. Savage, 799 A.2d 477, 491 (N.J. 2002) (quoting N.J. Stat.

Ann. § 2C:1-8(e)). Both aggravated manslaughter and passion/provocation manslaughter are

lesser included charges for murder under New Jersey law. While a murder conviction in New

Jersey requires proof that a defendant caused the victim’s death or serious bodily injury which

resulted in death and that the defendant did so purposely or knowingly, see N.J. Stat. Ann. § 2C:11-

3(a)(1) and (2), aggravated manslaughter instead requires a showing that the defendant caused the

death or serious injury resulting in death of the victim “recklessly . . . under circumstances

manifesting extreme indifference to human life.” N.J. Stat. Ann. § 2C:11-4(a)(1). Passion-

provocation manslaughter in turn has the following elements: “(1) reasonable and adequate

provocation; (2) no cooling-off time in the period between the provocation and the slaying; (3) a

defendant who actually was impassioned by the provocation; and (4) a defendant who did not cool

off before the slaying.” State v. Josephs, 803 A.2d 1074, 1109 (N.J. 2002). Generally, “words

alone, no matter how offensive or insulting, do not constitute [sufficient] provocation.” State v.

Crisantos, 508 A.2d 167, 171 (N.J. 1986).

        The trial court in this matter declined to charge aggravated manslaughter because the facts

of this case, summarized above, contained no rational basis for a finding of recklessness in light



                                                 6
of the fact that the victim was shot three times from behind and the evidence strongly indicated

that Petitioner had intended to kill the victim, and there was nothing more than speculation that

any recklessness may have been involved. The Appellate Division affirmed for largely the same

reason – there was strong evidence of purposeful or knowing action, and naught but speculation

as to any recklessness. (Document 7 attached to ECF No. 14 at 13-14). Petitioner has not shown

that these conclusions were in any way contrary to Supreme Court case law, and this Court firmly

agrees with the state courts that the record does not have any rational basis for a finding of

recklessness. Petitioner has thus failed to show that the denial of an aggravated manslaughter

charge was in any way an unreasonable application of or contrary to Supreme Court caselaw, and

has likewise failed to show that the state courts misconstrued any facts, nor has Petitioner shown

that his trial was fundamentally unfair as a result of the refusal to charge aggravated manslaughter.

Petitioner is therefore not entitled to habeas relief on this basis.

        Petitioner’s passion/provocation argument is similarly without merit. As explained to

Petitioner by the Appellate Division, the victim’s alleged threats to beat Petitioner is patently

insufficient to warrant a passion/provocation charge as words alone cannot form the basis for

provocation. (Document 7 attached to ECF No. 14 at 16). Likewise, the record of Petitioner’s

trial did not provide a basis for finding that Petitioner lacked time to cool off, and for that reason

there also was no rational basis for a passion/provocation charge. (Id.). The denial of such a

charge thus did not render Petitioner’s trial fundamentally unfair, and Petitioner has failed to show

that the rejection of such a charge by the Appellate Division was either contrary to or an

unreasonable application of federal law or the facts. Petitioner’s passion/provocation claim thus

fails to present a valid basis for relief.




                                                   7
        In his final jury charge claim, Petitioner contends that the charge given to the jury on prior

inconsistent statements of witnesses was flawed as it varied from the model charge for that issue

in New Jersey. The Appellate Division rejected this claim, finding that the judge’s charge

“essentially tracked the Model Jury Charge,” adequately informed the jury that they should

“carefully consider all the circumstances under which the prior statement was given[] including

‘such factors as where and when the prior statement or omission occurred and the reasons, if any

therefor,’” and because the prior inconsistent statements in question were essentially harmless even

were the charge flawed given the compelling evidence of Petitioner’s guilt including his own

admissions to having committed murder and specifically the Mravlag Manor killing. (Id. at 18-

23). Having reviewed the jury charge in its entirety and the inconsistent statement charge

specifically, (see id. at 18-21), this Court agrees – the charge given adequately informed the jury

of how to interpret and determine credibility in light of inconsistent statements, and in any event

was patently incapable of rendering Petitioner’s trial fundamentally unfair in light of the

compelling evidence of Petitioner’s guilt. Because Petitioner has not otherwise shown that the

Appellate Division’s decision was contrary to or an unreasonable application of federal law or the

facts, Petitioner is not entitled to habeas relief on any of his jury instruction claims.



2. Petitioner’s sufficiency of the evidence charge

        Petitioner next argues that the evidence presented at trial was insufficient to support a

conviction for purposeful or knowing murder. When a petitioner presents a claim challenging the

sufficiency of the evidence provided at trial, “a reviewing court must ask ‘whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Eley, 712 F.3d at 847



                                                   8
(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). A court sitting in habeas review may

therefore overturn a conviction based on insufficient evidence only “if it is found that upon the

record evidence adduced at trial no rational trier of fact could have found proof of guilt beyond a

reasonable doubt.” Id. (quoting Jackson, 443 U.S. at 324). “Under Jackson, federal courts must

look to state law for the substantive elements of the criminal offense, but the minimum amount of

evidence that the Due Process Clause requires to prove the offense is purely a matter of federal

law.” Coleman v. Johnson, 566 U.S. 650, 655 (2012). Under this “deferential federal standard,”

juries have “broad discretion in deciding what inferences to draw from the evidence presented at

trial” and federal courts must not “unduly impinge[] on the jury’s role as factfinder” by engaging

in “fine-grained factual parsing.” Id. So long as a rational fact finder could find all of the elements

of the charged offense beyond a reasonable doubt when viewing the facts in the light most

favorable to the State and giving the State the benefit of all reasonable inferences, a sufficiency of

the evidence habeas claim fails.

       The Appellate Division rejected Petitioner’s sufficiency of the evidence claim as patently

meritless, finding that the evidence of Petitioner’s guilt was “compelling.” Having reviewed the

record of this matter, this Court agrees. The evidence presented places Petitioner at the scene of

the shooting, places a gun in his hand through Petitioner’s statements to others, and includes

testimony including Petitioner’s admissions to friends and family indicating that Petitioner

admitted to having committed murder and specifically the shooting at Mravlag Manor. Given this

evidence, it is entirely clear that a rational fact finder could find all of the elements of murder –

the purposeful or knowing killing of another – beyond a reasonable doubt. Petitioner’s sufficiency

of the evidence claim therefore fails and provides no basis for habeas relief. Eley, 712 F.3d at 847.




                                                  9
3. Petitioner’s ineffective assistance of counsel claims

       In his final two claims, Petitioner contends that his trial counsel proved constitutionally

ineffective by falling asleep during the State’s summation and in failing to investigate and

interview numerous witnesses and potential witnesses. The standard applicable to such claims is

well established:

               [c]laims of ineffective assistance are governed by the two-prong test
               set forth in the Supreme Court’s opinion in Strickland v.
               Washington, 466 U.S. 668 (1984). To make out such a claim under
               Strickland, a petitioner must first show that “counsel’s performance
               was deficient. This requires [the petitioner to show] that counsel
               made errors so serious that counsel was not functioning as the
               ‘counsel’ guaranteed by the Sixth Amendment.” Id. at 687; see also
               United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007). To
               succeed on an ineffective assistance claim, a petitioner must also
               show that counsel’s allegedly deficient performance prejudiced his
               defense such that the petitioner was “deprive[d] of a fair trial . . .
               whose result is reliable.” Strickland, 466 U.S. at 687; Shedrick, 493
               F.3d at 299.

                       In evaluating whether counsel was deficient, the “proper
               standard for attorney performance is that of ‘reasonably effective
               assistance.’” Jacobs v. Horn, 395 F.3d 92, 102 (3d Cir. 2005). A
               petitioner asserting ineffective assistance must therefore show that
               counsel’s representation “fell below an objective standard of
               reasonableness” under the circumstances. Id. The reasonableness
               of counsel’s representation must be determined based on the
               particular facts of a petitioner’s case, viewed as of the time of the
               challenged conduct of counsel. Id. In scrutinizing counsel’s
               performance, courts “must be highly deferential . . . a court must
               indulge a strong presumption that counsel’s conduct falls within the
               wide range of reasonable professional assistance.” Strickland, 466
               U.S. at 689.

                       Even where a petitioner is able to show that counsel’s
               representation was deficient, he must still affirmatively demonstrate
               that counsel’s deficient performance prejudiced the petitioner’s
               defense. Id. at 692-93. “It is not enough for the defendant to show
               that the errors had some conceivable effect on the outcome of the
               proceeding.” Id. at 693. The petitioner must demonstrate that “there
               is a reasonable probability, but for counsel’s unprofessional errors,
               the result of the proceeding would have been different. A reasonable

                                                10
               probability is a probability sufficient to undermine confidence in the
               outcome.” Id. at 694; see also Shedrick, 493 F.3d at 299. Where a
               “petition contains no factual matter regarding Strickland’s prejudice
               prong, and [only provides] . . . unadorned legal conclusion[s] . . .
               without supporting factual allegations,” that petition is insufficient
               to warrant an evidentiary hearing, and the petitioner has not shown
               his entitlement to habeas relief. See Palmer v. Hendricks, 592 F.3d
               386, 395 (3d Cir. 2010). “Because failure to satisfy either prong
               defeats an ineffective assistance claim, and because it is preferable
               to avoid passing judgment on counsel’s performance when possible,
               [Strickland, 466 U.S. at 697-98],” courts should address the
               prejudice prong first where it is dispositive of a petitioner’s claims.
               United States v. Cross, 308 F.3d 308, 315 (3d Cir. 2002).

Judge v. United States, 119 F. Supp. 3d 270, 280-81 (D.N.J. 2015).

       Turning first to Petitioner’s trial preparation claim, Petitioner has utterly failed to provide

any allegations, either in this Court or before the PCR court, let alone proof, of what evidence or

testimony would have been produced had counsel conducted the further interviews and

investigations Petitioner believes were warranted, and the state courts rejected this claim on this

basis. As this Court has explained,

               [i]n Strickland, the Supreme Court held that trial counsel “has a duty
               to make reasonable investigations or to make a reasonable decision
               that makes particular investigations unnecessary. In any
               ineffectiveness case, a particular decision not to investigate must be
               directly assessed for reasonableness in all the circumstances,
               applying a heavy measure of deference to counsel's judgments.”
               466 U.S. at 691. “The failure to investigate a critical source of
               potentially exculpatory evidence may present a case of
               constitutionally defective representation,” and “the failure to
               conduct any pretrial investigation generally constitutes a clear
               instance of ineffectiveness.” United States v. Travillion, 759 F.3d
               281, 293 n. 23 (3d Cir. 2014) (internal quotations omitted); see also
               United States v Gray, 878 F.2d 702, 711 (3d Cir. 1989) (noting that
               a complete absence of investigation usually amounts to ineffective
               assistance because a counsel cannot be said to have made an
               informed, strategic decision not to investigate); United States v.
               Baynes, 622 F.2d 66, 69 (3d Cir. 1980).




                                                 11
                       Where a Petitioner can show that counsel's failure to
               investigate amounts to deficient performance, he must still show
               prejudice. In order to do so,

                       a defendant basing an inadequate assistance claim on
                       his or her counsel's failure to investigate must make
                       “a comprehensive showing as to what the
                       investigation would have produced. The focus of the
                       inquiry must be on what information would have
                       been obtained from such an investigation and
                       whether such information, assuming admissibility in
                       court, would have produced a different result.

               United States v. Askew, 88 F.3d 1065, 1073 (D.C. Cir. 1996)
               (quoting Sullivan v. Fairman, 819 F.2d 1382, 1392 (7th Cir. 1987));
               see also United States v. Lathrop, 634 F.3d 931, 939 (7th Cir. 2011)
               (“[w]hen a petitioner alleges that counsel's failure to investigate
               resulted in ineffective assistance, the petitioner has the burden of
               providing the court with specific information as to what the
               investigation would have produced”); United States v. Green, 882
               F.2d 999, 1002 (5th Cir. 1989) (“A defendant who alleges a failure
               to investigate on the part of his counsel must allege with specificity
               what the investigation would have revealed and how it would have
               altered the outcome” of Petitioner's case); accord Untied States v.
               Garvin, 270 F. App’x 141, 144 (3d Cir. 2008).

Brown v. United States, No. 13-2552, 2016 WL 1732377, at *4-5 (D.N.J. May 2, 2016).

       Although Petitioner contends in his habeas petition that counsel should have conducted

further investigation and should have interviewed several witnesses and potential witnesses, he

has utterly failed to allege, let alone show, what evidence or trial testimony would have produced

had counsel done has Petitioner now requests. As Petitioner has therefore failed to provide a

comprehensive showing of what evidence or testimony would have resulted, he has failed as a

matter of law to show Strickland prejudice, and his claim of ineffective assistance of counsel based

on pre-trial investigation is utterly without merit and provides no basis for habeas relief. Askew,

88 F.3d at 1073; Garvin, 270 F. App’x at 144; Brown, 2016 WL 1732377 at *4-5.




                                                12
       In his final claim, Petitioner argues that his trial counsel proved constitutionally ineffective

because he fell asleep during summation. Although he explicitly argues the point in his amended

habeas petition, Petitioner also argued in the state courts that counsel may have been asleep at other

times during trial, but provided no allegations or evidence suggesting that counsel fell asleep or

had difficulty remaining awake during any portion of his trial other than during the state’s

summation. The PCR court summarized the background of this claim as follows:

               Here, although trial counsel fell asleep during a portion of the
               prosecutor’s closing argument, the Court ordered trial counsel to
               listen to a playback of the prosecutor’s closing argument outside the
               presence of the jury so that he could raise any objections the defense
               had. Trial counsel then listened to the playback of the prosecutor’s
               closing statement and raised any objections he had for the record.

                       The Court also interviewed each juror individually, asking if
               anything caught their attention during the prosecutor’s summation.
               If a juror mentioned that they had seen defense counsel asleep or
               that they saw [Petitioner] pass a note [to trial court staff raising
               counsel’s sleeping during summation], the Court asked the juror if
               such would interfere with his or her ability to be fair and impartial
               or decide the case on its merits. Nine out of sixteen jurors indicated
               they saw [either defense counsel sleeping or Petitioner writing his
               note] during summation; one indicated he [also] saw counsel
               sleeping during the State’s opening statement. Each juror indicated
               that they could remain fair and impartial and decide the case on its
               merits. The Court also instructed the jurors that what they saw
               should not play any part in their deliberations, nor should they
               discuss what they saw with other jurors.

(Document 15 attached to ECF No. 14 at 17-18, record citations omitted). Petitioner argued that

counsel’s falling asleep during summation and possibly at other times either established ineffective

assistance of counsel under Strickland or entitled him to a presumption of prejudice and a new trial

regardless under United States v. Cronic, 466 U.S. 648 (1984), and its progeny. The PCR court

rejected both arguments, finding Cronic inapplicable under the circumstances and finding that

Petitioner had failed to show Strickland prejudice in light of the evidence of Petitioner’s guilt and


                                                 13
the corrective actions taken by the trial Court. (Document 15 attached to ECF No. 14 at 18). The

Appellate Division affirmed on the same basis. (Document 21 attached to ECF No. 14).

       Initially, the Court finds that the PCR court’s decision not to apply Cronic in this matter

was neither contrary to nor an unreasonable application of clearly established federal law. As one

panel of the Third Circuit has explained,

               In Cronic, the Supreme Court held that Sixth Amendment violation
               of the right to counsel may be found without showing prejudice
               where “circumstances [exist] that are so likely to prejudice the
               accused that the cost of litigating their effect in a particular case is
               unjustified.” 466 U.S. at 658[.] For example, automatic reversal is
               required where there has been a complete denial of counsel at a
               critical stage of the criminal proceedings. Id. at 659[.] The Supreme
               Court has clarified that the phrase “critical stage” denotes “a step of
               a criminal proceeding, such as arraignment, that h[olds] significant
               consequences for the accused.” Bell v. Cone, 535 U.S. 685, 696 []
               (2002). [The Third Circuit has] narrowly construed Cronic to
               “prescribe[] a presumption of prejudice only with regard to those
               critical stages of litigation where a denial of counsel would
               necessarily undermine the reliability of the entire criminal
               proceeding.” Ditch v. Grace, 479 F.3d 249, 255 (3d Cir. 2007).

Smith v. Kerestes, 414 F. App’x 509, 511 (3d Cir. 2011).

       Although neither the Supreme Court nor the Third Circuit have addressed whether Cronic

applies in cases where counsel falls asleep during trial, the Third Circuit has in one instance noted

that other circuits have “presume[ed] prejudice when defense counsel slept through a substantial

portion of trial, suspending the adversarial nature of the process.” Appel v. Horn, 250 F.3d 203,

215 (3d Cir. 2001) (emphasis added, citing Tippins v. Walker, 77 F.3d 682, 686-87 (2d Cir. 1996)).

All of the circuit courts to have addressed the question, however, have declined to find counsel

falling asleep requires a per se application of Cronic, and have instead held that the presumption

of prejudice applies only where counsel slept through a substantial portion of trial or during a

critical portion of trial depriving the petitioner of the necessary aid of counsel during that critical



                                                  14
juncture. See United States v. Ragin, 820 F.3d 609, 619, 619 n. 3 (4th Cir. 2016); Muniz v. Smith,

647 F.3d 619, 625-26 (6th Cir. 2011); Burdine v. Johnson, 262 F.3d 336, 341 (5th Cir. 2001);

Tippins, 77 F.3d at 686-87; Javor v. United States 724 F.2d 831, 834 (9th Cir. 1984). All of these

Circuit courts, as well as those District Courts to have addressed the issue in this Circuit, have

required at the very least that counsel sleep through a critical juncture at trial or sleep through

substantial portions of trial to warrant application of a presumption of prejudice. Ragin, 820 F.3d

at 619; see also United States v. Massimino, 389 F.Supp. 3d 357, 373 (E.D. Pa. 2019).

       As this Court agrees with the approach taken by these courts, this Court finds that Cronic

is inapplicable in this case. Although counsel slept through portions of the state’s summation and

at least one juror thought he may have been asleep during part of the State’s opening, the trial court

in this matter directly ordered counsel to listen to the summation afterwards out of the jury’s

presence and provide any objections he may have, and the jurors all testified that their observation

of counsel’s sleeping would not affect their ability to act fairly and impartially. There is no

evidence that counsel slept through a substantial portion of Petitioner’s trial, nor is there any

evidence that counsel’s sleeping denied Petitioner his right to counsel during any critical stage in

light of the trial court providing counsel with a second opportunity to object to any issues in the

summation he may have slept through. The Cronic presumption therefore does not apply and

Petitioner may only establish his entitlement to relief by showing his prejudice. Even if this Court

thought otherwise, the PCR court could not have misapplied or unreasonably applied clearly

established federal law by declining to apply Cronic here as the Supreme Court has not held that

the Cronic presumption of prejudice applies where counsel falls asleep during portions of trial and

has otherwise strictly and narrowly construed Cronic. There is therefore no clearly established




                                                 15
federal law requiring state courts to apply Cronic under the circumstances presented here. See,

e.g., Wright v. Van Patten, 552 U.S. 120, 125-26 (2008).

       Turning to Strickland, this Court finds that Petitioner has utterly failed to show how he was

prejudiced by counsel’s inability to remain awake during the State’s summation. Clearly, any

prejudice suffered by a lack of counsel’s ability to object or otherwise move to strike portions of

the State’s summation was alleviated when the Court ordered counsel to listen to a recording of

the summation and then permitted counsel to raise any relevant objections. Likewise, to the extent

Petitioner believes that the jury was somehow prejudiced by this issue, the trial court interviewed

each juror and each specifically told the court that their impartiality and fairness would not be

affected by viewing counsel during the State’s summation. Likewise, that the court gave a curative

instruction further directing jurors not to discuss or consider the issue in any way during

deliberations further purged any negative effect on Petitioner’s trial. In light of these curative

actions, and in light of the extremely compelling evidence of Petitioner’s guilt, it is clear that

Petitioner was not prejudiced by counsel’s sleeping during a portion of the State’s summation in

this case. Petitioner has thus failed to demonstrate ineffective assistance of counsel, nor has he

shown that the PCR court unreasonably applied clearly established federal law or the facts of his

case. Petitioner’s final claim is therefore without merit and his amended habeas petition is denied.



III. CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of a state court proceeding unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution



                                                16
of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

As Petitioner’s claims are without merit for the reasons discussed above, Petitioner has failed to

make a substantial showing of the denial of a constitutional right and he is denied a certificate of

appealability.



IV. CONCLUSION

       For the reasons set forth above, Petitioner’s amended habeas petition (ECF No. 6) is

DENIED, and Petitioner is DENIED a certificate of appealability. An appropriate order follows.




Dated: January 27, 2020                                s/ Susan D. Wigenton
                                                       Hon. Susan D. Wigenton,
                                                       United States District Judge




                                                  17
